Citation Nr: 1713963	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  16-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss was not present in service, was not manifested to a compensably disabling degree within the first year after discharge from service, and is not shown to be etiologically related to his active military service, to include in-service noise exposure.

2.  Tinnitus was not present in service or until years thereafter and is not shown to be etiologically related to the Veteran's active military service, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

VA's duty to notify was satisfied by a letter dated in January 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As an initial matter, the Veteran's service treatment records are unavailable.  An April 2014 response from National Personnel Records Center (NPRC) detailed that the Veteran's service treatment records were destroyed in the 1973 NPRC fire as well as reflected that there were no SGO (Surgeon General Office) reports for the Veteran as well.  It was further noted that all available personnel documents from the Veteran's reconstructed record were added to the electronic claims file.  When service records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA has obtained available service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  

VA has a duty to return for clarification unclear or insufficient private examination reports, or it must explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet. App. 259 (2010).  With regard to the present claim for entitlement to service connection for bilateral hearing loss, the Board did not seek additional clarification of the private audiogram from December 2014 that was provided in graph form.  However, as discussed below, evidence of record already clearly shows the Veteran experiences bilateral hearing loss for VA purposes.  The audiogram showed bilateral hearing loss for both ears.  In addition, competent and persuasive evidence of record analyzed in detail below shows that the Veteran's current bilateral hearing loss was not incurred as a result of events during active service.

The Veteran was provided with a VA examination in conjunction with the service connection claims on appeal in April 2015 to clarify the nature and etiology of his claimed bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the April 2015 medical examination and opinion obtained by VA was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In written statements of record, the Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus, asserting that he was exposed to noise during his active service from cargo plane motors, explosives, construction equipment, and firearms.  He has reported having progressive problems with his hearing for many years and with tinnitus since the 1960s.  

The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Construction Helper and that he received an award for Expert (Carbine, Sharpshooter (Rifle)).

Post-service VA treatment notes dated in October 2014 reflected complaints and findings of bilateral tinnitus.  Private treatment records dated in December 2014 showed findings of mild to severe, high frequency sensorineural hearing loss in each ear.  The Veteran reported constant, bilateral tinnitus for the last 20 to 30 years, which could often become severe.  He detailed difficulty hearing in challenging listening environments, noting particular difficulty in the workplace.

In an April 2015 VA audio examination report, the Veteran indicated that his military noise exposure included explosives, jack hammers, chainsaws, and aircraft.  He reported occupational noise exposure, noting jobs in construction for two months.
truck driver for one year, and barber for ten years.  He further reported recreational noise exposure included hunting.  He detailed that he first had his hearing tested five months before the examination.  The Veteran also reported experiencing constant tinnitus that had been present since the early 1960's.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
25
35
65
LEFT
25
25
25
40
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  Accordingly, a bilateral hearing loss disability for VA standards was shown.  38 C.F.R. § 3.385.  

After review of the claims file and examining the Veteran, the examiner diagnosed bilateral sensorineural hearing loss.  He opined that the Veteran's right and left ear hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  In the cited rationale, the examiner highlighted that no information pertaining to hearing during active duty service time was located in the record.  The examiner highlighted that the Veteran had reported a gradual onset of his bilateral hearing loss over the years and had first sought evaluation for his hearing disturbances in 2014, approximately 57 years after his military separation.  The examiner then cited to medical treatise evidence, noting that most hearing loss develops gradually during middle or old age, without any identifiable cause or association other than advancing years.  The examiner then concluded that the configuration of the current hearing loss was most consistent with a genetic/age related hearing loss.

The examiner further opined that the Veteran had a diagnosis of clinical hearing loss, and his tinnitus was at least as likely as not (50 percent probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom
associated with hearing loss.  The examiner also opined that it was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  In the cited rationale, the examiner commented that the Veteran reported that his tinnitus started after separation.

After a thorough review of the evidence of record, the Board concludes that service connection for bilateral hearing loss and tinnitus is not warranted.  As an initial matter, there is no factual basis in the record that bilateral hearing loss or tinnitus was incurred during service, or that bilateral hearing loss was manifested as a chronic disease within a year after his discharge from service in 1957.  

Post-service medical evidence of record first showed findings of bilateral hearing loss and tinnitus in 2014, decades after the Veteran's separation from active service in 1957.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of a disorder). 

Post-service medical evidence of record showed current diagnoses of bilateral hearing loss and tinnitus.  In addition, evidence of record reflects that the Veteran was exposed to loud noises during service.  However, the record does not include any probative evidence of a causal relationship between the Veteran's bilateral hearing loss or tinnitus and his active military service, to include conceded in-service noise exposure.  In fact, in the April 2015 VA examination report discussed at length above, the examiners specifically opined that the Veteran's hearing loss and tinnitus were less likely as not related to service.  The examiner provided a complete rationale for the stated opinions, citing to a detailed review of the evidence of record, medical treatise evidence, and clearly acknowledging the Veteran's asserted in-service noise exposure was positive.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Significantly, the Veteran has not presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the April 2015 VA examiner.

The only other evidence of record which relates the Veteran's claimed bilateral hearing loss and tinnitus to his active military service are his own statements.  These statements are competent evidence as to observable symptomatology, including decreased hearing acuity and ringing in the ears.  See Barr, 21 Vet. App. at 307.  However, lay statements that the Veteran's present bilateral hearing loss and tinnitus  was as a result of service, to include conceded in-service noise exposure, draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's bilateral hearing loss and tinnitus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiner considered the lay assertions of record when providing the aforementioned VA medical opinion in April 2015.

Therefore, the criteria to establish entitlement to service connection for bilateral hearing loss and tinnitus have not been established, either through medical or probative lay evidence.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and tinnitus, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


